FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s independent claim 1, amended with the amendment filed 02/10/22, reads as followed: “(Currently amended) A method of treating biofilm having a protective extracellular polymeric substance (EPS) membrane attached to a surface comprising the steps of applying chlorine dioxide to contacting the biofilm attached to a surface with chlorine dioxide at a residual concentration not to exceed 0.1 mg/l, such that the chlorine dioxide disrupts the EPS membrane of the biofilm and thereby exposes microbes living in the biofilm, and simultaneously or subsequently applying at least one microbicide excluding chlorine dioxide to the biofilm, such that the at least one microbicide excluding chlorine dioxide attacks and kills the exposed microbes living in the biofilm, without detaching the biofilm from the surface.” [emphasis added]. 
Applicant’s said amendment clearly introduces impermissible NEW MATTER to independent claim 1. 
The only support within applicant’s disclosure for the limitation of: “with chlorine dioxide at a residual concentration not to exceed 0.1 mg/l,” is on page 7, lines 1-14 of applicant’s specification which reads as follows: “Chlorine dioxide in this example has dual functionality. It disrupts the biofilm EPS membrane and kills the microorganisms within. A dilute solution of aqueous chlorine dioxide at a concentration of less than or equal to 3,000 mg/I fills the reservoir inside a humidifier, and the humidifier is then placed in a room (non-aqueous environment) that contains biofilm-contaminated (inanimate) surfaces and run. The humidifier produces aerosol droplets of aqueous chlorine dioxide such that the droplets contact, and so disrupt, the biofilm EPS membrane on all the surfaces of the room, leaving the microbes present in the biofilm exposed (i.e., unprotected). A portion of the chlorine dioxide will offgas from the aqueous solution as the droplets are aerosolized. The aqueous chlorine dioxide is aerosolized in the room such that the chlorine dioxide residual in the air of the room does not exceed the OSHA Permissible Exposure Limit (PEL) for chlorine dioxide at 0.1 ppm over 8 hours. The produced aerosol droplets of chlorine dioxide disrupt the biofilm EPS membrane and kill the exposed microorganisms in the biofilm, rendering the surfaces in the room biosecure.” [Emphasis added].  
When one properly reads the above paragraph from applicant’s specification, it is clear that the chlorine dioxide residual amount in the room of not exceeding 0.1 ppm over 8 hours, DOES NOT refer to the amount of chlorine dioxide used in the process of disrupting the biofilm EPS membrane, but rather refers to a maximum chlorine dioxide concentration that falls within the regulatorily limits established by OSHA. 
Thus, a proper reading of the above paragraph establishes the following facts: 1) the biofilm EPS membrane is disrupted by contact with aerosolized droplets of aqueous chlorine dioxide at a concentration of chlorine dioxide within the aqueous droplets of solution of 3,000 mg/l., (i.e. about 3000 ppm) and 2) the said contacting step with said aerosolized droplets of aqueous chlorine dioxide at a concentration of chlorine dioxide within the aqueous droplets of solution of 3,000 mg/l also kills the exposed microorganisms in the biofilm thus rendering the surfaces in the room biosecure. 
As such, applicant’s originally filed description has NO SUPPORT whatsoever to applicant’s amended independent claim 1 limitation of: “contacting the biofilm attached to a surface with chlorine dioxide at a residual concentration not to exceed 0.1 mg/l, such that the chlorine dioxide disrupts the EPS membrane of the biofilm and thereby exposes microbes living in the biofilm,”. 
Please note that while applicant’s Example 3 does teach using gaseous chlorine dioxide to treat a lung infection, said Example is completely silent in regards to the concentration of the gaseous chlorine dioxide used to treat said lung infection. As such, cannot provide any support for applicant’s amended independent claim 1 limitation of: “contacting the biofilm attached to a surface with chlorine dioxide at a residual concentration not to exceed 0.1 mg/l, such that the chlorine dioxide disrupts the EPS membrane of the biofilm and thereby exposes microbes living in the biofilm,”. 
Likewise, Applicant’s newly added independent claim 14, added with the amendment filed 02/10/22, also contains impermissible new matter for the same reason that amended independent claim 1 contains new matter. All pending dependent claims, are also rejected here because they are either directly or indirectly dependent on a rejected independent base claim.

Response to Arguments
Applicant's arguments filed 02/10/22 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. 
Considering applicant’s amendment to independent claim 1 improperly adding new matter to the claim (see the above 35 USC 112 New Matter rejection), the previously made prior-art rejection over Full et al. has now been dropped because Full et al. neither teaches nor suggests using applicant’s claimed limitation of: “contacting the biofilm attached to a surface with chlorine dioxide at a residual concentration not to exceed 0.1 mg/l, such that the chlorine dioxide disrupts the EPS membrane of the biofilm and thereby exposes microbes living in the biofilm,”.


Full et al.’s paragraph [0143] discloses using chlorine dioxide within certain concentration ranges and reads as followed: “The dosage of the composition varies within wide limits and may be adjusted to the individual requirements in each particular case. The dosage depends on the condition treated, the general state of health of the recipient, the number and frequency of administrations and other variables known to those of skill in the art. Accordingly, the amount of chlorine dioxide to be delivered to a non-oral tissue (i.e., an efficacious amount) will relate to the result intended from the application of chlorine dioxide to the tissue. The skilled artisan can readily determine the appropriate amount or amount range of chlorine dioxide to be efficacious for a given use. Generally, useful amounts comprise, for example, from about 1 to about 2000 ppm chlorine dioxide, at least about 1 to about 1000 ppm or at least about 20 to about 400 ppm. In some embodiments, the chlorine dioxide is present in the composition in at least about 5 ppm, at least about 20 ppm, or at least about 30 ppm. Typically, the amount of chlorine dioxide can range to about 1000 ppm, up to about 700 ppm, up to about 500 ppm and up to about 200 ppm. In one embodiment, the composition comprises about 30 to about 100 ppm chlorine dioxide. In some embodiments, a useful dose range can be from about 2.5 mg chlorine dioxide per area of contact (in square meters) to about 500 mg/m.sup.2 chlorine dioxide. Doses of at least about 10 mg/m.sup.2, at least about 15 mg/m.sup.2 and at least about 20 mg/m.sup.2 can also be useful.” [Emphasis added].
Please note that if Applicant were to delete the New Matter from Independent claim 1 and new independent claim 14, prior-art rejections made over Full et al. would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761